      Case 2:21-cv-00552-KJD-NJK Document 4 Filed 04/15/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    CESAR GARCIA-RODRIGUEZ,                           Case No. 2:21-cv-00552-KJD-NJK
12                       Petitioner,                    ORDER
13           v.
14    HUTCHING, et al.,
15                       Respondents.
16

17          Petitioner, who is in the custody of the Nevada Department of Corrections, has submitted

18   an application to proceed in forma pauperis and a petition for a writ of habeas corpus. ECF No.

19   1, 1-1. He did not include with his application a financial certificate and a copy of his inmate

20   account statement, as required by 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2.

21          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

22   No. 1) is DENIED without prejudice.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
      Case 2:21-cv-00552-KJD-NJK Document 4 Filed 04/15/21 Page 2 of 2



 1             IT FURTHER IS ORDERED that petitioner must file another application for leave to
 2   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his
 3   inmate account. The clerk of the court shall send petitioner a blank application form for
 4   incarcerated litigants. In the alternative, petitioner must make the necessary arrangements to pay
 5   the filing fee of $5.00, accompanied by a copy of this order. Petitioner will have 45 days from
 6   the date that this order is entered to comply. Failure to comply will result in the dismissal of this
 7   action.
 8             DATED:
                           April 15, 2021
 9                                                                 ______________________________
                                                                   KENT J. DAWSON
10                                                                 United States District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
